Citation Nr: 0913909	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as noncompensable prior to February 
13, 2008, and as 10 percent disabling from February 13, 2008, 
forward.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from October 28, 2003.  
After a Board remand in January 2008, the RO assigned a 10 
percent rating for bilateral hearing loss, effective from 
February 13, 2008.  As the Veteran is presumed to be seeking 
the maximum rating, this matter remains on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The Board remanded 
the case to the RO again in December 2008.


FINDINGS OF FACT

1.  Prior to February 13, 2008, the Veteran's hearing loss 
was no worse than level II for the left ear and no worse than 
level I for the right ear.

2.  From February 13, 2008, the Veteran's hearing loss is no 
worse than level V for the left ear and no worse than level 
II for the right ear.




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss disability prior to February 13, 2008 
and for a disability rating in excess of 10 percent from 
February 13, 2008 forward are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  A November 2003 
letter to the Veteran addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.

The Veteran was not notified of effective dates for ratings 
and degrees of disability, as is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the United 
States Court of Appeals of the Federal Circuit has held that 
once the underlying claim is granted, as it was in this case 
in September 2004, further notice as to downstream questions, 
such as the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records as well as lay statements from the Veteran, and VA 
examined the Veteran for hearing loss in February 2008.  VA 
has satisfied its assistance duties.

Hearing loss

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The Veteran appeals the RO's September 2004 and July 2008 
rating decisions rating his bilateral hearing loss disability 
as noncompensable prior to February 13, 2008, and as 10 
percent from February 13, 2008 forward, under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  Diagnostic Code 6100 
is the most appropriate because it is the only Diagnostic 
Code for hearing loss.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  The test 
procedures required to measure hearing loss disability are 
set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in 
evaluating hearing loss disability.  Thus, an examination 
that meets the requirements of 38 C.F.R. § 4.85 and the 
assignment of the disability evaluation through the 
mechanical application of the rating schedule, as recognized 
by the Court in Lendemann, would meet the statutory and 
regulatory requirements that the rating be based, as far as 
practicable, upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.   

On VA audiometric evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
40
45
36.25
LEFT
30
55
65
65
53.75

Speech recognition scores were 92 percent in the right ear 
and 84 percent in the left ear.  On VA evaluation in August 
2003, it was commented that based on that audiometry, the 
Veteran had a mild sloping to severe bilateral sensorineural 
hearing loss, worse on the left.

The audiometric findings, using 38 C.F.R. § 4.85, Table VI, 
yield Roman numeral II for the left ear and Roman numeral I 
for the right ear.  These numeric designations yield a 
noncompensable evaluation using 38 C.F.R. § 4.85, Table VII.

Patterns of exceptional hearing loss are covered in 38 C.F.R. 
§ 4.86.  Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
Section 4.86(b) provides that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The audiometric results reported above do not meet the 
requirements of 38 C.F.R. § 4.86(a) or (b) for either ear and 
so those provisions do not assist the Veteran for the rating 
to be assigned prior to February 13, 2008. 

There were no other audiometric examinations for the claim 
prior to February 13, 2008.  Given the above, a compensable 
rating is not warranted for bilateral hearing loss disability 
prior to February 13, 2008 under the rating schedule.  The 
audiometry accords with a noncompensable rating under 
Diagnostic Code 6100.  The preponderance of the evidence is 
against a compensable rating prior to February 13, 2008 and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

On VA examination on February 13, 2008, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
40
50
41.25
LEFT
35
55
70
75
58.75

Speech recognition scores were 90 percent in the right ear 
and 70 percent in the left ear.  The examiner indicated that 
audiometry revealed a moderate to profound sensorineural 
hearing loss in the left ear, and a mild to severe 
sensorineural hearing loss in the right ear.

The audiometric findings, using 38 C.F.R. § 4.85, Table VI, 
yield Roman numeral V for the left ear and Roman numeral II 
for the right ear.  These numeric designations yield a 10 
percent evaluation using 38 C.F.R. § 4.85, Table VII.

The February 2008 audiometric results do not meet the 
requirements of 38 C.F.R. § 4.86(a) or (b) for either ear and 
so those provisions do not assist with evaluating the 
Veteran's claim higher based on this examination. 

Given the above, a rating higher than 10 percent is not 
warranted for bilateral hearing loss disability from February 
13, 2008 under the rating schedule.  The audiometry accords 
with a 10 percent rating under Diagnostic Code 6100.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

The Board finds that the Veteran does not qualify for extra-
schedular consideration for his service-connected disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  The record contains no 
facts showing the Veteran experiences any symptoms that make 
the schedular criteria inadequate.  Thus, no referral for 
extra-schedular consideration is warranted on this record.  
Thun v. Peake, 22 Vet. App. 111 (2008) (if the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular rating is adequate and no referral is 
required).


ORDER

A higher rating for bilateral hearing loss disability prior 
to and from February 13, 2008 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


